Citation Nr: 1753148	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  11-19 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the  cause of the Veteran's death.  
		

REPRESENTATION

Appellant represented by:	Marc Whitehead, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to March 1982 and from January 2003 to October 2003.  The Veteran died in March 2009.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the St. Paul, Minnesota Pension Management Center, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction was subsequently transferred to the RO in Houston, Texas.   

In May 2015, the Appellant testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This claim was remanded for further development by the Board in August 2015. That development has been completed and the case has since been returned to the Board for appellate review.  


FINDINGS OF FACT

1. The record reflects that the Veteran was diagnosed with glioblastoma multiforme in July 2008.  He died in March 2009.  The Veteran's death certificate lists the immediate cause of death as neoplasm of the brain (glioblastoma multiforme).  

2. The most probative evidence of record is against finding that the Veteran's glioblastoma multiforme is related to active military service or events therein, to include radiation exposure; and glioblastoma multiforme was not manifest during service or to a compensable degree within one year following discharge from active duty.

CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are not met, nor may service connection for the cause of the Veteran's death from glioblastoma multiforme be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116, 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.303, 3.307, 3.312.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


II. Governing Law

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).  In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  The principal cause of death is a disability that, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

In determining whether the disability that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to direct service connection apply.  38 U.S.C.A. § 1310 (a).

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain diseases, including cancer of the brain, are service-connected on a presumptive basis if they become manifest in a radiation-exposed veteran.  See 38 C.F.R. § 3.309 (d).  The term "radiation-exposed veteran" includes a veteran who participated in a radiation-risk activity while serving on active duty, active duty for training, or inactive duty training.  38 C.F.R. § 3.309(d)(3)(i).  The term "radiation risk activity" means participation in atmospheric nuclear weapons testing; post-war occupation of Hiroshima or Nagasaki (8/6/45 - 7/1/46); internment as a prisoner of war in Japan; assignment to a gaseous diffusion plant at Paducah, Kentucky, Portsmouth, Ohio, or area K25 at Oakridge, Tennessee provided certain requirements are met; participation in underground nuclear weapons testing at Amchitka Island, Alaska; or, service in a capacity which, if performed as an employee of the Department of Energy, would qualify the individual for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000. 38 C.F.R. § 3.309 (d)(3)(ii)(A)-(E). 

The evidence of record clearly shows a diagnosis of glioblastoma multiforme (brain cancer).  Review of service records, however, does not show that the Veteran participated in a radiation risk activity as defined by regulation.  Consequently, service connection on a presumptive basis for diseases specific to radiation-exposed veterans is not warranted.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period and it is contended the disease is a result of ionizing radiation exposure during service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311 (a)(1).

In a claim based on occupational exposure to ionizing radiation, a request will be made for any available records concerning a veteran's exposure to radiation.  These records normally include but may not be limited to a veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records that may contain information pertaining to a veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).

When it is determined that a veteran was exposed to ionizing radiation, subsequently developed a radiogenic disease, and such disease first became manifest during the applicable period, the claim will be referred to the Under Secretary for Benefits for further consideration.  38 C.F.R. § 3.311(b)(1).

The term "radiogenic disease" specifically includes tumors of the brain and central nervous system. 38 C.F.R. § 3.311 (b)(2)(xx).  The disease was diagnosed in 2009 and therefore, was manifest 5 years or more after his reported exposure, as required. 38 C.F.R. § 3.311 (b)(5)(iv). 

III. Analysis

Medical records show that the Veteran was diagnosed with glioblastoma multiforme (GBM) in July 2008.  The Veteran's DD Form 1141 shows that during the period from April 1984 to January 1986, his total accumulated radiation dose was 0.0 rem.  However, the appellant claims that the Veteran had radiation exposure during his period of active service at Fort Ord from March 1979 to March 1982.  In a May 2016 correspondence, the Army acknowledged that no DD Form 1141 was of record for the period from March 1979 to March 1982.  The record reflects that the Veteran worked as a nuclear, biological and chemical officer for his unit at Fort Ord, and that there is a possibility that he was exposed to radiation.  See July 2016 VA Memorandum on Ionizing Radiation.  

In July 2016, the Director, Compensation & Pension Service, requested that the Under Secretary for Health complete a radiation review under 38 C.F.R. § 3.311.  In February 2017, the Director of Post-9/11 Era Environmental Health Program responded to the request and opined that because the Veteran's lifetime total radiation dose likely did not exceed 10 rem above natural background, that it was, therefore, unlikely that his brain tumor was caused by exposure to ionizing radiation.  This opinion was based on a finding that the Veteran's accumulated total lifetime dose did not exceed 10 rem and with consideration of scientific literature as follows:

The Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in August of 2004, states that "the average annual equivalent dose from natural background radiation in the United States is about .3 rem.  A person might accumulate an equivalent dose from natural background radiation of about 5 rem in the first 17 years of life and about 25 rem during an average 80 year lifetime.  Substantial and convincing scientific data show evidence of health effects following high-dose exposures.  However, below levels of about 10 rem above background from all sources combined, the observed radiation effects in people are not statistically different from zero."  

Moreover, in the July 2017 memorandum, it was acknowledged that, in light of the fact that there were no records with regard to the Veteran's potential level of exposure to radiation from March 1979 to March 1982, an estimation would be used.  To that end, the physician noted that pursuant to federal regulations, persons not expected to receive more than 1/10 of an annual dose limit of radiation were not required to wear dosimeter.  As the Veteran did not wear a dosimeter, a dose estimate of 2.0 rem was assigned, which reflected a 0.5 rem per year dosage, which was multiplied by his 4 years of service.  

In a May 2016 VA examination report, a VA examiner opined that the Veteran's GBM was less likely than not related to service.  The examiner reviewed the Veteran's claims file, including the his service treatment records, and opined that the Veteran's reported symptomology between the years 1979 to 1982 was most likely related to an acute illness, and not a chronic condition, with the exception of knee pain.  The examiner indicated that, in December 1981, the Veteran had reported chest pain that had occurred three months prior, but he did not report headaches, confusion or gastrointestinal symptoms.  The examiner reported that on a November 2003 primary health assessment, he denied experiencing headaches, gastrointestinal problems, and heat or cold intolerance.  To that end, the examiner indicated that the aforementioned records do not support the contention by the Veteran's widow and attorney that the Veteran had chronic, ongoing headaches that were related to glioblastoma during his active service.  

The examiner noted that the records indicate that the Veteran was diagnosed with GBM in July 2008, which was approximately five years after discharge from service.  At that time, the Veteran reported that he experienced worsening confusion for three to four weeks prior, and that he had worsening headaches present for less than a month prior.  Of note, no other symptoms were documented at that time.  The July 2008 physician reported the Veteran as having had an unremarkable prior medical history and that he had appeared to be in excellent physical health.  

The May 2016 VA examiner reported that the Veteran showed no continuity of symptomatology, including headaches, confusion or nausea, between his discharge from active service until shortly before his July 2008 diagnosis of glioblastoma.   The examiner also noted that GBM is a very aggressive tumor with poor outcome.  Therefore, it was highly unlikely that it would exist for over twenty years without causing significant problems.   Based on this evidence, the examiner opined that it was less likely than not that the Veteran's GBM had its onset in service.  

The examiner was asked to offer an opinion as to whether it was at least as likely as not that the Veteran's GBM was causally related to his exposure to radiation.  The examiner noted that the Veteran received training in an atomic demolitions munition course in 1979.  However, based on his review of the Army dosimetry records and the Veteran's detailed resume, the examiner found no evidence that the Veteran was involved in the actual cleanup of radiation.  Rather, the examiner noted that the Veteran was responsible for nuclear, biological, and chemical training.  To that end, the Veteran's resume noted that he had been involved in training and helping his company pass an inspection for combat readiness in 1979.  No exposure to toxins or radiation was documented.  The examiner noted that the Veteran had a high security clearance and that his assignments appeared to relate to administration responsibilities.  

The examiner indicated that Fort Ord, where the Veteran was stationed, was closed for remediation of toxins according to a 1994 document.  The potential contaminants identified included several radioactive isotopes with medical uses, medical waste, lead based paint in residential structures built prior to 1978, and silver from photographic waste.  The examiner reported that review of a more recent EPA document online indicated that Fort Ord was determined to have groundwater contamination and that the soil was contaminated with chemicals spilled on the ground.  However, the examiner noted that there was no objective evidence that depleted uranium was an exposure concern during the Veteran's time at that base.  To that end, MSG D. reported that he was told by the Veteran that he had been exposed to depleted uranium at Fort Ord.  The examiner indicated that there were no credible medical references showing any proven long term health effects from exposure to depleted uranium.  

The examiner reported that medical references indicate that ionizing radiation had been established as a risk factor for developing GBM.  The examiner noted that one of the Veteran's treating physicians noted that ionizing radiation exposure was recognized as a potential cause of GBM, but that same physician also noted that he was unable to conclude what caused the Veteran's GBM.  The examiner again noted that army dosimeter records did not show that the Veteran had exposure to ionizing radiation during his active duty.  

The examiner indicated that credible medical references do not show definitive proof that any chemical exposures are causative of GBM.  In that regard, the examiner noted that current studies regarding the possible etiological relationship between chemical exposure and brain cancers have yielded inconsistent evidence based on small studies with potential bias and imprecise methods to determine the extent of exposure.  Moreover, the examiner noted that the Veteran denied exposure to any chemicals or organic solvents at his initial neurosurgery consultation in July 2008.  

The examiner opined that, given the lack of objective documentation that the Veteran was exposure to ionizing radiation or any cleanup of chemicals or radiation, as well as the absence of a definitive relationship between any chemicals and development of GBM, it was less likely than not that the Veteran's GBM was causally or etiologically related to his military service.  The examiner also noted that Veteran "may" have travelled to White Sands, and that it was possible he was exposed to chemicals at that site.  However, there was no documentation for chemical testing at White Sands, and the examiner again noted that documentation regarding the Veteran's security clearance suggested that the Veteran held a largely administrative role, and did not perform cleanup of any toxic chemicals.  

With regard to records from the Veteran's service, an April 1980 service treatment record note indicates that the Veteran complained of headaches and nausea, as well as stomach pains.  However, on his December 1981 Report of Medical History, the Veteran indicated that he was in excellent health.  Moreover, he did not document any problems related to his head or stomach.  Also, on clinical evaluation, his head was reported as normal.  A March 1989 Report of Medical History indicates that the Veteran reported that he was in good health and did not routinely take medications.  Moreover, he reported that he did not have any problems with his head or stomach.  An August 1993 clinical evaluation documented no complaints or abnormalities.  

Upon review of the evidence, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's GBM was caused by service.  To that end, the record reflects that the Veteran's GBM was not present during service, nor did it continue thereafter until his death.  Moreover, the record reflects that GBM developed several years after his separation from service, therefore, it cannot be presumed to be caused by service.  
The Board notes the various lay statements of record, however, the Board assigns significant probative weight to the medical evidence of record.  In his finding that the Veteran's GB was not related to service, the May 2016 VA examiner reviewed the Veteran's claims file, including VA treatment record and service treatment records.  The examiner's opinion was well supported by a thorough rationale.  Moreover, the Director of Post-9/11 Era Environmental Health Program's opinion was based on a review of the Veteran's history of radiation exposure. 

The Board acknowledges that the Veteran's radiation exposure levels from March 1972 to March 1982 do not exist.  However, the Board relies on the estimate, which was based on a thorough review of the Veteran's file, which indicates  where he was and the assignments he underwent.  Moreover, the May 2016 VA examiner noted that even if the Veteran had been exposed to harmful radiation between March 1979 and March 1982, GBM is a very aggressive tumor, and therefore, it was highly unlikely that it would exist for over twenty years without causing significant symptoms.  Based on the evidence, the Board  finds that the preponderance of the evidence is against a finding that the Veteran's GMB was related to service, and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


